United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-2781
                        ___________________________

Francesca Allen, individually and on behalf of all others similarly situated and on
 behalf of the Wells Fargo & Company 401(k) Plan; John Sterling Ross, and all
              other individuals similarly situated; Mary Lou Shank

                      lllllllllllllllllllllPlaintiffs - Appellants

                                          v.

Wells Fargo & Company; Wells Fargo Bank NA; Wells Fargo Director of Human
 Resources; Wells Fargo Director of Compensation and Benefits; Wells Fargo
Employee Benefits Review Committee; Lloyd H. Dean; Susan E. Engel; Donald
  M. James; Stephen W. Sanger; John Does, 1-30; John G. Stumpf; Hope A.
 Hardison; Justin C. Thornton; Greatbane Trust Company; John Does; Richard
Roes; Hope Hardison; Timothy J. Sloan; David A. Hoyt; Michael J. Heid; Frank
 Codel; Justin C. Thornton; John Shrewsberry; Kevin Oden; Patricia Callahan;
 Stanhope Kelly; Dawn Martin Harp; Suzanne Ramos; James Steiner; George
                      Wick; Martin Davis; Thomas Wolfe

                      lllllllllllllllllllllDefendants - Appellees
                                       ____________

                    Appeal from United States District Court
                         for the District of Minnesota
                                 ____________

                            Submitted: April 15, 2020
                              Filed: July 27, 2020
                                 ____________

Before SHEPHERD, GRASZ, and KOBES, Circuit Judges.
                           ____________
SHEPHERD, Circuit Judge.

       Appellants Francesca Allen, John Sterling Ross, and Mary Lou Shank appeal
the district court1 order dismissing their second amended complaint brought pursuant
to sections 409 and 502 of the Employee Retirement Income Security Act (ERISA),
29 U.S.C. §§ 1109 and 1132, against Appellees Wells Fargo & Company (Wells
Fargo) and fiduciaries of Wells Fargo’s 401(k) plan. Having jurisdiction pursuant to
28 U.S.C. § 1291, we affirm.

                                          I.

       We recite the facts as alleged in the second amended complaint, viewing them
in the light most favorable to Appellants. Davenport v. Farmers Ins. Grp., 378 F.3d
839, 841 (8th Cir. 2004).

                                          A.

        Wells Fargo sponsors a 401(k) plan (the Plan) that allows its employees to save
for retirement by investing a portion of their compensation in one or more investment
funds. The Plan is a “defined contribution” benefit plan and is tax qualified under the
Internal Revenue Code as both an employee stock ownership plan (ESOP) and a
401(k)-qualified cash or deferred arrangement. Eligible employees participate in the
Plan by contributing a percentage of their compensation to the Plan, and Wells Fargo
matches employee contributions up to a specified percentage.

      Plan participants may invest their contributions in any of the investment funds
offered by the Plan. Among those investment fund options are the Wells Fargo ESOP
Fund and the Wells Fargo Non-ESOP Fund (together, the Wells Fargo Stock Funds),


      1
      The Honorable Patrick J. Schiltz, United States District Judge for the District
of Minnesota.

                                         -2-
both of which invest primarily in Wells Fargo stock. In addition, all employer
matching contributions are automatically invested in the Wells Fargo Stock Funds.
Accordingly, at any given time, a large portion of the Plan’s assets is invested in
Wells Fargo stock.

                                         B.

       This appeal arises out of the unauthorized-accounts scandal at Wells Fargo.
As early as 2004, Wells Fargo, at its senior management’s direction, engaged in a
practice of imposing unreasonably high sales quotas on its branch employees and then
threatening those employees with termination if they failed to meet those unrealistic
quotas. Through this aggressive sales program, Wells Fargo pressured and induced
thousands of its employees to engage in widespread unlawful and unethical sales
practices, including using confidential, personal financial information of Wells Fargo
customers to open over 3.5 million unauthorized customer bank accounts and credit
cards.

      The Wells Fargo fraud was not disclosed to the public until September 8, 2016,
when federal banking regulators announced that Wells Fargo had been fined $185
million. The initial public disclosure of the fraud caused the market value of Wells
Fargo’s stock to drop drastically—with Wells Fargo losing more than $18 billion in
market capitalization between the close of market on September 7, 2016 and
September 15, 2016—and Plan participants consequently suffered significant losses.

       Following the public disclosure of the fraud, Appellants—former and current
employees of Wells Fargo and participants in the Plan—brought an action on behalf
of themselves, the Plan, and all persons who were participants of the Plan “at any
time between January 1, 2014 through September 15, 2016 . . . and whose Plan
accounts suffered losses . . . through investments in Wells Fargo” Stock Funds. In
their first amended complaint, Appellants brought claims of breach of the duty of
prudence and breach of the duty of loyalty pursuant to sections 409 and 502 of

                                         -3-
ERISA, as well as derivative claims of co-fiduciary liability and breach of the duty
to monitor fiduciaries. Specifically, they alleged Appellees knew as early as 2005
that Wells Fargo’s incentive structure was inducing the company’s employees to
engage in widespread and ongoing unethical and unlawful sales practices, and that
such practices were artificially inflating the market value of Wells Fargo’s stock.
Appellants also alleged that Appellees knew as early as 2013 that a government
regulator was investigating Wells Fargo’s possible misconduct and, thus, Appellees
knew or should have known that public disclosure of the fraud was inevitable.
Appellants alleged that, by failing to take corrective measures to protect the Plan
participants, such as publicly disclosing Wells Fargo’s unethical sales practices prior
to September 2016, freezing investment in the Wells Fargo Stock Funds, or
purchasing a hedging product, Appellees breached their duties of prudence and
loyalty under ERISA.

       The district court granted Appellees’ motion to dismiss the first amended
complaint. The court found that Appellants’ allegations with respect to their claim
of breach of the duty of prudence did not satisfy the pleading requirements under
Fifth Third Bancorp v. Dudenhoeffer, 573 U.S. 409 (2014), because Appellants failed
to plausibly allege that a prudent fiduciary in Appellees’ position could not have
concluded that Appellants’ proposed alternative actions would do more harm than
good to the Wells Fargo Stock Funds. Thus, the court dismissed that claim with
prejudice. The court also found that Appellants had not pled a freestanding claim of
breach of the duty of loyalty and dismissed that claim without prejudice.

      Appellants then filed a second amended complaint, alleging that Appellees
breached their duty of loyalty by failing to disclose the unethical sales practices,
freeze investment in the Wells Fargo Stock Funds, or avoid conflicts of interest.2
Appellees moved to dismiss, arguing that the court should apply the Dudenhoeffer


      2
       Appellants also re-plead their claim of breach of the duty of prudence and their
derivative claims.

                                         -4-
pleading standard not only to the claim of breach of the duty of prudence, but also to
the claim of breach of the duty of loyalty. They argued that, under that standard, the
court should dismiss Appellants’ claim of breach of the duty of loyalty for the same
reasons it dismissed their claim of breach of the duty of prudence. Further, they
argued that, even if the Dudenhoeffer pleading standard does not apply to the claim
of breach of the duty of loyalty, the court should nonetheless dismiss that claim.

       The district court granted the motion to dismiss the second amended complaint,
finding that, although Dudenhoeffer does not apply to a claim of breach of the duty
of loyalty, Appellants’ allegations are nonetheless insufficient to plausibly plead that
Appellees breached their duty of loyalty. Further, the court found that, because
Appellants fail to plausibly allege that Appellees breached their fiduciary duties under
ERISA, their derivative claims also fail. This appeal follows.

                                          II.

       Appellants challenge the district court’s grant of Appellees’ motion to dismiss
the second amended complaint pursuant to Fed. R. Civ. P. 12(b)(6). Specifically,
they argue that the district court erred in finding that Appellants fail to plausibly
allege claims of breach of the duty of prudence and of breach of the duty of loyalty
under ERISA. We review de novo a district court’s grant of a motion to dismiss for
failure to state a claim, assuming all factual allegations as true and construing all
reasonable inferences in the light most favorable to Appellants, the nonmoving party.
Usenko v. MEMC LLC, 926 F.3d 468, 472 (8th Cir. 2019).

                                          A.

      ERISA imposes a duty of prudence on plan fiduciaries, including ESOP
fiduciaries, which requires that they manage their plans with “care, skill, prudence,
and diligence[.]” 29 U.S.C. § 1104(a)(1)(B); see Dudenhoeffer, 573 U.S. at 411-12.
But when ESOP fiduciaries are alleged to have inside information that a stock is

                                          -5-
overpriced, they confront a unique conflict between securities laws and their duty of
prudence. See Amgen Inc. v. Harris, 136 S. Ct. 758, 759 (2016) (per curiam). Thus,
the Supreme Court has established a demanding pleading standard for situations in
which inside information forms the basis of an imprudence claim:

      To state a claim for breach of the duty of prudence on the basis of inside
      information, a plaintiff must plausibly allege an alternative action that
      the defendant could have taken that would have been consistent with the
      securities laws and that a prudent fiduciary in the same circumstances
      would not have viewed as more likely to harm the fund than to help it.

Dudenhoeffer, 573 U.S. at 428. Three considerations “inform the requisite analysis.”
Id. First, in deciding whether a complaint states a claim, courts must bear in mind
that ERISA’s duty of prudence cannot require the ESOP fiduciary to perform an
action that would violate securities laws. Id. Second, “courts should consider the
extent to which an ERISA-based obligation . . . could conflict with the complex
insider trading and corporate disclosure requirements imposed by the federal
securities laws or with the objectives of those laws.” Id. at 429.

      Third, lower courts faced with such claims should also consider whether
      the complaint has plausibly alleged that a prudent fiduciary in the
      defendant’s position could not have concluded that [the alternative
      action] . . . would do more harm than good to the fund by causing a drop
      in the stock price and a concomitant drop in the value of the stock
      already held by the fund.
Id. at 429-30 (emphasis added). In Amgen, the Supreme Court reaffirmed that a
complaint must “‘plausibly allege[]’ that a prudent fiduciary in the same position
‘could not have concluded’ that the alternative action ‘would do more harm than
good.’” 136 S. Ct. at 760 (quoting Dudenhoeffer, 573 U.S. at 429-30) (finding the
Ninth Circuit failed to properly evaluate complaint because it failed to assess whether
complaint plausibly alleged that a prudent fiduciary in same position could not have
concluded that alternative action would do more harm than good). Determining


                                         -6-
whether a plaintiff has met this pleading standard is a fact-based inquiry that “focuses
on the information available to the fiduciary at the time of the relevant investment
decision.” Usenko, 926 F.3d at 473.

       On appeal, Appellants limit their argument to two proposed alternative actions:
public disclosure of the unethical sales practices, and freezing purchases in the Wells
Fargo Stock Funds. Because Appellees could not have implemented a purchase
freeze without also disclosing Wells Fargo’s unethical sales practices, we focus our
analysis on the public-disclosure alternative. See Saumer v. Cliffs Natural Res. Inc.,
853 F.3d 855, 864-65 (6th Cir. 2017) (noting that implementing a purchase freeze
without explanation might be even worse than just disclosing the negative
information because it signals to the market that something may be deeply wrong
inside the company without giving the market enough information to gauge the
stock’s true value).

       Most circuit courts to consider an imprudence claim based on inside
information post-Dudenhoeffer have rejected the argument that public disclosure of
negative information is a plausible alternative, finding that a prudent fiduciary could
readily conclude that disclosure would do more harm than good “by causing a drop
in the stock price and a concomitant drop in the value of the stock already held by the
fund.” Singh v. RadioShack Corp., 882 F.3d 137, 149 (5th Cir. 2018) (per curiam)
(quoting Dudenhoeffer, 573 U.S. at 430); see Saumer, 853 F.3d at 864 (finding that
the “fiduciaries could have concluded that divulging inside information . . . would
have collapsed Cliffs’s stock price, hurting participants already invested in the
ESOP”); Whitley v. BP, P.L.C., 838 F.3d 523, 529 (5th Cir. 2016) (finding “that a
prudent fiduciary could very easily conclude that [disclosure of such information]
would do more harm than good”).

       Appellants argue that the present case is distinguishable, however, because
they allege Appellees knew or should have known that public disclosure of the fraud
was inevitable and that, based on general economic principles, the longer the fraud

                                          -7-
is concealed, the greater the harm to the company’s reputation and stock price. In
Martone v. Robb, the Fifth Circuit considered allegations and arguments similar to
those presented by Appellants. 902 F.3d 519 (5th Cir. 2018). Specifically, the
Martone plaintiff argued that a prudent fiduciary in the defendants’ position could not
conclude that earlier disclosure of the fraud would do more harm than good because
it is a “widely-known and generally-applicable” economic principle that “the longer
the fraud persists, the harsher the correction tends to be, usually because a prolonged
fraud necessarily means that long-term damage is also done to a fraudster’s reputation
for trustworthiness.” Id. at 526-27 (internal quotation marks omitted). In rejecting
this argument, the Fifth Circuit reasoned that if such a principle were as widely
known and generally applicable as the plaintiff suggested, then it would apply in
virtually every fraud case. But, the court explained, such a principle cannot apply in
virtually every fraud case because, in Whitley, the Fifth Circuit had already found that
a prudent fiduciary could easily conclude that taking an action that might expose
fraudulent conduct would do more harm than good. Id.; see Whitley, 838 F.3d at 529.
Accordingly, the court found that the plaintiff failed to plausibly allege that a prudent
fiduciary in the defendants’ position could not conclude that earlier disclosure of
negative information would do more harm than good to the fund.

       Similarly, in Laffen v. Hewlett-Packard Co., the Ninth Circuit rejected the
plaintiff’s proposed alternative action of early disclosure of fraud, finding that a
prudent fiduciary in the same circumstances as the defendant could conclude that
earlier disclosure, as opposed to later disclosure following a full investigation, would
do more harm than good. 721 F. App’x 642, 644 (9th Cir. 2018) (per curiam)
(“Laffen’s proposed alternative faults Defendants-Appellees for first investigating the
whistleblower’s allegations before taking action, but a prudent fiduciary must first
investigate problems before acting.”).

       The sole instance in which a circuit court has found that a plaintiff plausibly
alleged that a prudent fiduciary in the defendant’s position could not conclude that
earlier disclosure of fraud would do more harm than good is Jander v. Retirement

                                          -8-
Plans Committee of IBM, 910 F.3d 620 (2d Cir. 2018), vacated and remanded, 140
S. Ct. 592, reinstated, 962 F.3d 85 (2d Cir. 2020). In fact, Jander is the only case in
which a circuit court has found the Dudenhoeffer pleading standard to be satisfied.
In Jander, the Second Circuit found persuasive the plaintiff’s allegation that “the
eventual disclosure of a prolonged fraud causes reputational damage that increases
the longer the fraud goes on,” noting that the plaintiff had “cit[ed] economic analyses
that show that reputational harm is a common result of fraud and grows the longer the
fraud is concealed[.]” Id. at 629 (internal quotation marks omitted). The court also
found particularly important the plaintiff’s allegation that the defendant knew that
disclosure was inevitable because IBM was likely to sell the business and would be
unable to hide its overvaluation from the public at that point. Id. The court
determined that when the stock drop is inevitable, “it is far more plausible that a
prudent fiduciary would prefer to limit the effects of the stock’s artificial inflation on
the ESOP’s beneficiaries through prompt disclosure.” Id. at 630.

       Turning to the present case, we find that Appellants have failed to plausibly
allege that a prudent fiduciary in Appellees’ position could not have concluded that
earlier disclosure would do more harm than good. Like the Fifth Circuit in Martone,
we find Appellants’ allegation based on general economic principles—that the longer
a fraud is concealed, the greater the harm to the company’s reputation and stock
price—is too generic to meet the requisite pleading standard. See Martone, 902 F.3d
at 526-27. But even considering these general economic principles “as part of the
overall picture,” as the Second Circuit did in Jander, we reach the same conclusion.
See Jander, 910 F.3d at 630. We find particularly important Appellants’ allegation
that Appellees knew that government regulators were conducting an investigation
into Wells Fargo’s sales practices since at least 2013 and up until the disclosure in
2016. We find that a prudent fiduciary—even one who knows disclosure is inevitable
and that earlier disclosure may ameliorate some harm to the company’s stock price
and reputation—could readily conclude that it would do more harm than good to
disclose information about Wells Fargo’s sales practices prior to the completion of
the government’s investigation. See Laffen, 721 F. App’x at 644. Relatedly, a

                                           -9-
prudent fiduciary could conclude that “an unusually-timed disclosure[,]” such as one
made by a plan fiduciary prior to the conclusion of an investigation, “risks ‘spooking
the market,’ creating the potential for an outsized stock drop.” Martone, 902 F.3d at
527. We conclude that, “[a]lthough earlier disclosure may have ameliorated some
harm to the Fund, that course of action was not so clearly beneficial that a prudent
fiduciary could not conclude that it would be more likely to harm the fund than to
help it.” Graham v. Fearon, 721 F. App’x 429, 437 (6th Cir. 2018).

      Accordingly, we find that the district court did not err in finding that
Appellants have failed to plausibly plead that a prudent fiduciary could not have
concluded that Appellants’ proposed alternative actions would do more harm than
good. Thus, Appellants have failed to state a claim of breach of the duty of prudence.

                                           B.

       ERISA also imposes a duty of loyalty on plan fiduciaries. 29 U.S.C.
§ 1104(a)(1) (“[F]iduciary shall discharge his duties with respect to a plan solely in
the interest of the participants[.]”). Because the Dudenhoeffer standard is limited to
imprudence claims, Twombly3 and Iqbal4 provide the proper pleading standard for
disloyalty claims: Appellants must allege sufficient facts to give rise to a plausible
inference that Appellees breached their duty.5

      3
          Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007).
      4
          Ashcroft v. Iqbal, 555 U.S. 1030 (2008).
      5
        Appellees argue that the Dudenhoeffer standard should apply to the disloyalty
claim because such a claim boils down to failure to disclose inside information. The
Supreme Court clearly limited the Dudenhoeffer standard to imprudence claims.
However, we agree with the district court that the concerns that the Supreme Court
cited in relation to imprudence claims apply with equal force to disloyalty claims.
Dudenhoeffer, 573 U.S. at 423 (deeming legitimate the “potential for conflict . . .
because ESOP fiduciaries often are company insiders and because suits against
insider fiduciaries frequently allege . . . that the fiduciaries were imprudent in failing

                                          -10-
       Appellants first argue that Appellees breached their duty of loyalty by failing
to disclose to Plan participants material information about Wells Fargo’s unethical
and unlawful sales practices. As support, Appellants cite a number of Eighth Circuit
cases for the proposition that the duty of loyalty requires a fiduciary to disclose
material information about the company to plan participants where such information
could adversely affect a plan participant’s interests. However, each of those cases
involved information about the plan, not non-public information about the company.
See, e.g., Shea v. Esensten, 107 F.3d 625, 628-29 (8th Cir. 1997) (holding fiduciary
had a duty to disclose health maintenance organization’s financial incentive scheme
that discouraged treating doctors from providing essential health care referrals for
conditions covered under the plan benefit structure); Braden v. Wal-Mart Stores, Inc.,
588 F.3d 585, 598 (8th Cir. 2009) (holding fiduciary had duty to disclose “complete
and accurate material information about the Plan funds and the process by which they
were selected”).

       Moreover, other circuit courts have held that the duty of loyalty does not
require disclosure of non-public information about the company that might impact the
plan participants. See, e.g., Lanfear v. Home Depot, Inc., 679 F.3d 1267, 1284 (11th
Cir. 2012) (affirming dismissal of claim of breach of duty of loyalty because “ERISA
does not explicitly impose a duty to provide participants with nonpublic information
affecting the value of the company’s stock”). As the Eleventh Circuit explained,
there is good reason for the distinction between plan information and non-public
information that may affect stock value: if there were an affirmative duty to disclose
non-public information that would impact the stock, such a duty “would improperly
transform fiduciaries into investment advisors.” Id. at 1285 (citing In re Citigroup
ERISA Litig., 662 F.3d 128, 143 (2d Cir. 2011), abrogated by Dudenhoeffer, 573
U.S. at 409). Moreover, such an affirmative duty would circumvent the Dudenhoeffer



to act on inside information they had about the value of the employer’s stock”).
Accordingly, we find the district court did not err in rigorously applying Twombly
and Iqbal to the disloyalty claim.

                                        -11-
standard and render it worthless; there would be no reason to analyze whether a
prudent fiduciary could have concluded that disclosure of non-public information
would do more harm than good.

        Second, Appellants argue that Appellees breached their duty of loyalty due to
conflicts of interest. Specifically, Appellants allege that Appellees chose not to
disclose the unethical sales practices so as to not jeopardize their own high-ranking
positions. But, beyond this conclusory allegation, Appellants fail to allege any
specific facts from which a court can infer that Appellees were motivated by disloyal
reasons in choosing not to disclose information. Moreover, ERISA permits
“[p]ersons who serve as fiduciaries [to] also act in other capacities, even capacities
that conflict with the individual’s fiduciary duties.” Trs. of the Graphic Commc’ns
Int’l Union Upper Midwest Local 1M Health & Welfare Plan v. Bjorkedal, 516 F.3d
719, 732 (8th Cir. 2008). Thus, the fact that some fiduciaries also hold high-ranking
positions in the company is insufficient to create a plausible inference that Appellees
failed to act loyally due to conflicts of interest. See In re Bank of Am. Corp. Sec.,
Derivative, & ERISA Litig., 756 F. Supp. 2d 330, 355 (S.D.N.Y. 2010) (“[T]he
purported conflict would exist for all corporate insiders, who are charged with
managing the affairs of the corporation; it would deprive the plans of services of the
most knowledgeable individuals.”); cf. Singh, 882 F.3d at 150 (finding that “Plaintiffs
fail to point to any fact suggesting a conflict of interest other than Defendants’ stock
ownership” and thus “the complaint fails to allege facts that would give rise to a
plausible inference that Defendants’ concern about the stock price was self-serving”).

        Appellants also argue that they have stated a disloyalty claim based on conflicts
of interest because they allege that Appellees sold their own Wells Fargo shares at an
inflated price. However, as Appellees note, corporate officers and directors sell their
stock periodically. See Pugh v. Tribune Co., 521 F.3d 686, 695 (7th Cir. 2008)
(noting that “executives sell stock all the time”). We find that the fact that Appellees
sold their Wells Fargo shares at an inflated price, without more, is insufficient to give
rise to a plausible inference that Appellees breached their duty of loyalty. See Singh,

                                          -12-
882 F.3d at 150 (“We decline to adopt a rule that would make stock ownership,
without more, synonymous with a plausible claim of fiduciary disloyalty.”); cf.
Coulter v. Morgan Stanley & Co. Inc., 753 F.3d 361, 368 (2d Cir. 2014) (per curiam)
(“[A] conflict of interest claim cannot be based solely on the fact than an ERISA
fiduciary’s compensation was linked to the company’s stock.” (internal quotation
marks omitted)).

       We are persuaded by Appellees’ argument that Appellants’ disloyalty claim
“merely recasts the imprudence claim” so as to circumvent the demanding
Dudenhoeffer standard. As Appellees note, Appellants’ disloyalty claim and
imprudence claim are based on the same alleged acts: failing to disclose the unethical
sales practices, and failing to freeze purchases in the Wells Fargo Funds. “Surely the
[Supreme] Court did not lay down the detailed requirements for pleading a breach of
the duty of prudence if all that was required was to label the insufficient allegations
as a breach of the duty of loyalty.” In re Pilgrim’s Pride Stock Inv. Plan ERISA
Litig., No. 2:08-cv-472-JRG-RSP, 2016 WL 8814356, at *4 (E.D. Tex. Aug. 19,
2016).

      Accordingly, we find that the district court did not err in holding that
Appellants have failed to sufficiently plead a claim of breach of the duty of loyalty.
Because the district court properly dismissed Appellants’ claims of breach of
fiduciary duties, the district court also properly dismissed Appellants’ derivative
claims of co-fiduciary liability and breach of the duty to monitor. See Brown v.
Medtronic, Inc., 628 F.3d 451, 461 (8th Cir. 2010) (holding that “neither of [the
derivative] claims can survive without a sufficiently pled theory of an underlying
breach”).

                                         III.

      For the foregoing reasons, the judgment of the district court is affirmed.
                      ______________________________

                                         -13-